The appellant in this case was tried and convicted in the County Court of McLennan County, under article 376 of the Penal Code, for unlawfully selling intoxicating liquor to a minor.
The question raised in this case is the sufficiency of the evidence to support the verdict of the jury. There was but one witness in the case, and he testified, substantially, that he and some other boys (all minors) went into the saloon of defendant, and asked to purchase some beer. The defendant told them they were minors, and declined to sell to them. A gentleman (whose name is not disclosed), happening to be in the room, proposed to buy the beer for the boys. They handed the money to him. He handed the money to defendant, who furnished the beer, and the boys drank it. The indictment charged the defendant with selling, or causing to be sold, the liquor in question to a minor. The action of defendant, in our opinion, was as much a sale to a minor as if it had been directly done, without any intermediary. All that happened was immediately in his presence, and he knew the purpose and the object of the sale. If, indeed, it was not a direct sale to the minor, he certainly "caused" the beer to be sold to the minor, and the *Page 296 
indictment covered this phase of the case. Page v. The State,84 Ala. 446; Liles v. The State, 88 Ala. 139; Black Intox. Liq., p. 423. Indeed, the sale to the stranger was but a mere pretext, as the defendant knew that he was merely an intermediary — an agent of the minor, the real purchaser. See dissenting opinion of Judge Hurt in Yakel v. The State, 30 Texas Criminal Appeals, 394. But if it be conceded that the sale was to a stranger, and not to the minor, then the doctrine of principal applies; for the evidence shows that the defendant was actually present, and knew the purchaser was buying the beer for the minor, and so aided and abetted the stranger in the sale of the beer to the minor. Walton v. The State,62 Ala. 199.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.